DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

Response to Amendment
Claims 1, 3, 7 and 11 have been amended. Claims 1-15 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejections. Applicant’s remaining arguments are based on Applicant's arguments against claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al., US- 20180054423 -A1 (hereinafter “LIU ‘423") in view of Bollay, US-9100370-B2 (hereinafter “Bollay ‘370”) and Straub et al., US-20170099136-A1 (hereinafter “Straub ‘136").
Per claim 1 (independent):
LIU ‘423 discloses: A system for communication service verification, comprising: a user device configured for obtaining a light code from a light code transmission device and demodulating the light code to obtain a payload carried by the light code (FIG. 1, [0005], ll. 1-4, “… a method for providing a key for IoT communication is disclosed that includes transmitting, by an IoT device , a security code to a personal electronic device …” [Emphasis added.]; FIG. 4, [0042], “At step 406, the IoT device emits the modulated light signal to a personal electronic device, such as the personal electronic device 122, for transmitting the security code” [Emphasis added.]; [0043], “At step 408, the IoT device derives a security key from the security code” [Emphasis added.]; [0046], ll. 1-3, “At step 410, the personal electronic device demodulates or decodes the modulated light signal to retrieve the security code” [Emphasis added.]; [0049], “At step 412, the personal electronic device derives the same security key from the security code that has been derived by the IoT device.” [Emphasis added.] where the personal electronic device (user device) obtains the modulated light signal (light code) from the IoT device and demodulates 
a service system server configured for receiving a service request from the user device ([0034], “The IoT server 114 is configured to store, process, and analyze data gathered from the IoT devices 102-104. For example, the IoT server 114 may include application enablement, connection management, security management and data processing” [Emphasis added.]; [0074], ll. 1-4, “At step 514, the personal electronic device 122 sends an add request to the IoT server 114 for adding an IoT device” [Emphasis added.] where the personal electronic device sends an add request (service request)  to the IoT server (service system server).);
LIU ‘423 does not disclose but Bollay ‘370 discloses: encrypting the payload to generate a chipher and a verification server configured for receiving a verification request including the cipher from the user device or the service system server, wherein the verification server obtains a decryption key recorded in a verification table based on the verification request and decodes the cipher using the decryption key   to obtain a decoding result (FIG. 5, [Col. 14], ll. 9-50, “At block 504, a first set of handshake messages associated with an encrypted session are intercepted … the encrypted session may be initiated by a client device, such as one of client devices 102-104. In one embodiment … includes a "CLIENT HELLO" message sent by the client device toward a first server device. After being intercepted and stored, the "CLIENT HELLO" message may be forwarded on to the first server … by storing the intercepted handshake messages … the server-side TMD is enabled to perform the actions … the "CLIENT KEY EXCHANGE" message may be intercepted, stored in the first set of handshake messages, and forwarded on to the first server device.” [Emphasis added.]; [Col. 14], ll. 51-59, “block 506, where secret data is extracted from the intercepted first set of handshake messages. In one embodiment, the received private key of the first server device may be used to extract secret data by decrypt the payload of the "CLIENT KEY EXCHANGE"” [Emphasis added.] where a client device sends a set of handshake 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU ‘423 with the traffic management device (proxy) for extracting secret data from transmitted data over encrypted connections through a received key from a server device as taught by Bollay ‘370 because it would maintain security while increasing performance and reliability of encrypted sessions even if some devices are not allowed to initiate a network connection directly with other devices [Col. 1], ll. 23-45.
LIU ‘423 in view of Bollay ‘370 does not disclose but Straub ‘136 discloses: wherein the decoding result is transmitted to the service system server, and the service system server retrieves contents corresponding to the service request based on the decoding result and transmits the contents to the user device ([0060], ll. 1-10, “… to retrieve the segment of the encrypted content #2, the content management resource 141 generates and transmits a request to the entity (location such as server resource 195-1 ) … the server resource 195-1 initiates delivery of segment of encrypted content #2 over network 190 through gateway resource 160 to communication device 120-1.” [Emphasis added.]; [0063], ll. 2-6, “… the content management resource 141 in the user-operated communication device 120-1 initiates storage of copies of the original decryption key information 112 required to decrypt the encrypted segments of content for later retrieval.” [Emphasis added.] where the content management resource (service system server) generates a request (service request) to retrieve the segment of the content and the delivery of the content which is initiated by the server resource (verification server), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU ‘423 in view of Bollay ‘370  with the retrieval of contents based on the service request as taught by Straub ‘136 because the service provider controls subsequent access to the copies of the original information such that the previously recorded segments of the encrypted content are not used in an improper manner by notifying a remote server resource to store copies of the original information on behalf of the subscriber for later retrieval [0006][0007].

Per claim 3 (dependent on claim 1):
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
LIU ‘423 in view of Straub ‘136 does not disclose but Bollay ‘370 discloses the system of claim 1, wherein the verification table stored in an external database or within the verification server ([Col. 10], ll. 20-31, “server devices 112-115 … operate … a database server” [Emphasis added.]; FIG. 5, [Col. 14], ll. 9-50, “the server-side TMD is enabled to perform the actions … the "CLIENT KEY EXCHANGE" message may be intercepted, stored in the first set of handshake messages, and forwarded on to the first server device.” [Emphasis added.]; [Col. 14], ll. 51-59, “block 506, where secret data is extracted from the intercepted first set of handshake messages. In one embodiment, the received private key of the first server device may be used to extract secret data by decrypt the payload of the "CLIENT KEY EXCHANGE"” [Emphasis added.] where the server-side TMD extract secret data from the handshake messages by decrypting them (decodes the cipher) via the private key (decryption key) obtained from the server device (external database) which may operate as a database server.).

Per claim 4 (dependent on claim 1):
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
LIU ‘423 does not disclose but Bollay ‘370  discloses: the system of claim 1, wherein the verification server further includes: a request handling unit configured for receiving the verification request , wherein the verification request includes the cipher and (FIG. 5, [Col. 14], ll. 9-50, “At block 504, a first set of handshake messages associated with an encrypted session are intercepted … the encrypted session may be initiated by a client device, such as one of client devices 102-104. In one embodiment … includes a "CLIENT HELLO" message sent by the client device toward a first server device. After being intercepted and stored, the "CLIENT HELLO" message may be forwarded on to the first server … by storing the intercepted handshake messages … the server-side TMD is enabled to perform the actions … the "CLIENT KEY EXCHANGE" message may be intercepted, stored in the first set of handshake messages, and forwarded on to the first server device.” [Emphasis added.]; [Col. 14], ll. 51-59, “block 506, where secret data is extracted from the intercepted first set of handshake messages. In one embodiment, the received private key of the first server device may be used to extract secret data by decrypt the payload of the "CLIENT KEY EXCHANGE"” [Emphasis added.] where a client device sends a set of handshake messages (verification request) to a server device over an encrypted session in which the messages are encrypted (i.e., ciphers) by the client device and the server-side TMD (verification server) which may be a proxy, intercept and store the messages by a request handling unit. The server-side TMD extract secret data from the handshake messages by decrypting them (decodes the cipher) via 
LIU ‘423 in view of Bollay ‘370  does not disclose but Straub ‘136 discloses: the service system parameters and the verification table ([0059], “In a similar manner that the content management resource 141 uses the content access information 185-1 to retrieve the segment of encrypted content #1, the content management resource 141 and communication device 120-1 utilize the subsequent entries in the second entry of the content access information 185-1 to retrieve each of the segments of encrypted content using corresponding resource locators.” [Emphasis added.]; [0064], ll. 8-11, “As shown, the repository 181 dedicated for storing copies of decryption key information resides at a remote location with respect to the user operated communication device 120-1” [Emphasis added.]; [0012], ll. 8-13, “… the second content access information provides a mapping of the new locations of the different segments of the encrypted content to corresponding new locations of the decryption keys such that the retrieved decryption key information can be used to decrypt and playback the corresponding segments of encrypted content on a playback device.” [Emphasis added.] where the content access information (service system parameters) which contains information related to content playback service is referred to by the content management resource (service system server) for the retrieval of the encrypted content (verification request and service request) and the decryption key used for decoding the encrypted content is stored in a table (verification table) at a remote location.).
LIU ‘423 in view of Bollay ‘370  does not disclose but Straub ‘136 discloses: a storage unit configured for storing a verification table that contains service system parameters and the decryption key associated with the service request (FIG. 1, [0063], ll. 2-6, “… the content management resource 141 in the user-operated communication device 120-1 initiates storage of copies of the original decryption key information 112 required to decrypt the encrypted segments of content for later retrieval.” [Emphasis added.]; [0064], ll. 8-11, “As shown, the repository 181 dedicated for storing copies of decryption key information resides at a remote location with respect to the user operated communication device 120-1” [Emphasis added.]; [0012], ll. 8-13, “… the second content access information provides a mapping of the new locations of the different segments of the encrypted content to corresponding new locations of the decryption keys such that the retrieved decryption key information can be used to decrypt and playback the corresponding segments of encrypted content on a playback device.” [Emphasis added.] where the decryption key used for decoding the encrypted content is stored in a table (verification table) at a remote location, which is associated with the retrieval which requests the playback service of the encrypted content.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU ‘423 in view of Bollay ‘370  with the storing of the verification table that contains both the service system parameters and the decryption key as taught by Straub ‘136 because the incorporation of the service system parameters (content access information) and the decryption key into the verification table would make it easier to provide contents since it enables a respective user to retrieve a sequence of multiple segments of encrypted content for playback as well as for storage [0045].

Per claim 7 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 8 (dependent on claim 7):
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.


Per claim 10 (dependent on claim 7):
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 11 (independent):
LIU ‘423 discloses: a light code is demodulated to obtain a payload carried by the light code (FIG. 1, [0005], ll. 1-4, “… a method for providing a key for IoT communication is disclosed that includes transmitting, by an IoT device , a security code to a personal electronic device …” [Emphasis added.]; FIG. 4, [0042], “At step 406, the IoT device emits the modulated light signal to a personal electronic device, such as the personal electronic device 122, for transmitting the security code” [Emphasis added.]; [0043], “At step 408, the IoT device derives a security key from the security code” [Emphasis added.]; [0046], ll. 1-3, “At step 410, the personal electronic device demodulates or decodes the modulated light signal to retrieve the security code” [Emphasis added.]; [0049], “At step 412, the personal electronic device derives the same security key from the security code that has been derived by the IoT device.” [Emphasis added.] where the personal electronic device obtains the modulated light signal (light code) from the IoT device and demodulates it to retrieve the security code (payload) from which the same security key used for the IoT device is derived.).
LIU ‘423 does not disclose but Bollay ‘370 discloses: the payload is encrypted to generate the cipher and A verification server for performing decoding and verification for a communication service, the verification server comprising: a request handling unit configured for receiving external verification requests, wherein a verification request includes a cipher and (FIG. 5, [Col. 14], ll. 9-50, “At block 504, a first set of handshake messages associated with an encrypted session are intercepted … the encrypted session may be initiated by a client device, such as one of client devices 102-104. In one embodiment … includes a "CLIENT HELLO" message sent by the client device toward a first server device. After being intercepted and stored, the "CLIENT HELLO" message may be forwarded on to the first server … by storing the intercepted handshake messages … the server-side TMD is enabled to perform the actions … the "CLIENT KEY EXCHANGE" message may be intercepted, stored in the first set of handshake messages, and forwarded on to the first server device.” [Emphasis added.]; [Col. 14], ll. 51-59, “block 506, where secret data is extracted from the intercepted first set of handshake messages. In one embodiment, the received private key of the first server device may be used to extract secret data by decrypt the payload of the "CLIENT KEY EXCHANGE"” [Emphasis added.] where a client device sends a set of handshake messages (verification request) to a server device over an encrypted session in which the messages are encrypted (i.e., ciphers) by the client device and the server-side TMD (verification server) which may be a proxy intercepts and stores the messages by a request handling unit. The server-side TMD extracts secret data from the handshake messages by decrypting them (decodes the cipher) via the private key (decryption key) obtained from the server device (verification table) in a signal decoding unit.);
LIU ‘423 in view of Bollay ‘370  does not disclose but Straub ‘136 discloses: the service system parameters from the verification table ([0059], “In a similar manner that the content management resource 141 uses the content access information 185-1 to retrieve the segment of encrypted content to retrieve each of the segments of encrypted content using corresponding resource locators.” [Emphasis added.]; [0064], ll. 8-11, “As shown, the repository 181 dedicated for storing copies of decryption key information resides at a remote location with respect to the user operated communication device 120-1” [Emphasis added.]; [0012], ll. 8-13, “… the second content access information provides a mapping of the new locations of the different segments of the encrypted content to corresponding new locations of the decryption keys such that the retrieved decryption key information can be used to decrypt and playback the corresponding segments of encrypted content on a playback device.” [Emphasis added.] where the content access information (service system parameters) which contains information related to content playback service is referred to by the content management resource (service system server) for the retrieval of the encrypted content (verification request and service request) and the decryption key used for decoding the encrypted content is stored in a table (verification table) at a remote location.).
LIU ‘423 in view of Bollay ‘370 does not disclose but Straub ‘136 discloses: and returning the decoding result via the request handling unit ([0060], ll. 1-10, “… to retrieve the segment of the encrypted content #2, the content management resource 141 generates and transmits a request to the entity (location such as server resource 195-1 ) … the server resource 195-1 initiates delivery of segment of encrypted content #2 over network 190 through gateway resource 160 to communication device 120-1.” [Emphasis added.]; [0063], ll. 2-6, “… the content management resource 141 in the user-operated communication device 120-1 initiates storage of copies of the original decryption key information 112 required to decrypt the encrypted segments of content for later retrieval.” [Emphasis added.] where the content which is initiated by the server resource is decoded after the decryption key information is received and the decoded content is returned to the user via the communication device by the content management resource (request handling unit).)

Per claim 12 (dependent on claim 11):
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 13 (dependent on claim 12):
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 1and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU ‘423 in view of Bollay ‘370 and Straub ‘136  as applied to claim 1 above, and further in view of LEE et al., US-20140101444-A1 (hereinafter “LEE ‘444").
Per claim 5 (dependent on claim 1):
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 does not disclose but LEE ‘444 discloses: the 
system of claim 1, wherein the service system server and the verification server are provided in at least one apparatus, and when the service system server and the verification server are provided in a same apparatus, the service system server obtains in advance the decryption key from a key issuing server to perform verification upon receiving the verification request ([0022], “FIG.1 is a block diagram a data transmission apparatus 100 “ [Emphasis added.]; [0023], “Referring to FIG. 1, the data transmission apparatus 100 according to an embodiment of the present invention includes a secret key generation unit 110, an encryption/ decryption unit 120, and a data communication unit 130.” [Emphasis added.]; [0028], “Accordingly, when the user authentication is completed, the secret key issuing server 140 transmits, to the secret key reception unit 230, the secret key received and contained from the secret key calculation server 150” [Emphasis added.]; [0029],”In this way, each user terminal may receive in advance its user ID and a secret key corresponding to the user ID.” [Emphasis added.]; [0030], “Accordingly, the encryption/decryption unit 120 sets a user ID intended to receive data as an input value to encrypt the data using a certain method and decrypt the encrypted data using a certain method on the basis of a secret key corresponding to a user ID of a receiver generated by the secret key generation unit 110. “ [Emphasis added.] where the data transmission apparatus consists of the secret key generation unit (verification server), the encryption/decryption unit (service system server), and the data communication unit, i.e., the service system server and the verification server are in the same apparatus. The secret key issuing server transmits the key in advance to the secret key reception unit which is a part of the secret key generation unit. Accordingly, the encryption/decryption unit decrypts the encrypted data on the basis of the secret key after setting the user ID intended to receive data (verification process).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU ‘423 in view of Bollay ‘370 and Straub ‘136 with the consolidation of the service system server and the verification server in the same unit as taught by LEE ‘444 because it would prevent data from being leaked by a third party or a server which serves to store and deliver data when a server authentication procedure is omitted [0007].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU ‘423 in view of Bollay ‘370 and Straub ‘136 as applied to claim 1 above, and further in view of SCHENK et al., US-20160204859-A1 (hereinafter “SCHENK ‘859").
Per claim 6 (dependent on claim 1):
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 does not disclose but SCHENK ‘859 discloses:
the system of claim 1, wherein the light code includes a device serial number and an identifier ([0051], “The light sources are assigned (individual) initial identifiers, step 602. The initial identifiers may be assigned during manufacturing of the light sources. The initial identifiers may be associated with a manufacturing code, a control number, a serial number, or the like, of the light source … Each light source is capable of emitting coded light, step 604, comprising the light source identifier.” [Emphasis added.]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU ‘423 in view of Bollay ‘370 and Straub ‘136 with the light code which includes the serial number and the identifier as taught by SCHENK ‘859 because the origin of the light source is traceable or uniquely identifiable since the light source identifier corresponds to a world unique address identifier of the light source, e.g. associated with a serial number or other factory control information [0015].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU ‘423 in view of Bollay ‘370 and Straub ‘136  as applied to claim 12 above, and further in view of Mundis et al., US-20190080321-A1 (hereinafter “Mundis ‘321") and LOHR, US- 20160149867-A1 (hereinafter “LOHR ‘867")
Per claim 14 (dependent on claim 12):
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 does not disclose but Mundis ‘321discloses: The verification server of claim 12, further comprising a key generating unit having a capability of key authorization of a key issuing server for generating an encryption key based on a request for authorization from the service system server ([0016], ll. 7-14, “the key requesters 120 may request the key server 110 for a cryptographic keys (which may be referred to herein interchangeably as keys) to decrypt or encrypt messages and the crypto-payment manager 112 may authorize use of the cryptographic keys based on a balance or status of crypto­currency wallets associated with the messages and/or the key requesters 120” [Emphasis added.]; [0017], ll. 3-6, 10-17, “the key server 110 may provide a cryptographic key service to decrypt or encrypt a message, provide electronic signature, or provide electronic verification of a message/document … The example key server 110 may use any suitable technique to identify, retrieve, generate, or determine appropriate keys for encryption and/or decryption of a message. For example, the key server 110 may use identity based encryption (IDE) to create or generate keys for requests or messages based on identities (e.g., of the key requester 120, of a user associated with the key requester 120, etc.) associated with the requests.” [Emphasis added.] where an encryption key is requested to the key server (key issuing server) which belongs to the crypto-payment manager (key generating unit) by the key requester (service system server) and the crypto-payment manager also authorizes the use of the key.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU ‘423 in view of Bollay ‘370 and Straub ‘136 with the key generating unit for generating an encryption key as taught by Mundis ‘321 because in case entities seek to secure electronic data or messages with using cryptographic service provided through the key 
LIU ‘423 in view of Bollay ‘370 and Mundis ‘321 does not disclose but Straub ‘136 discloses: and recoding the decryption key and the corresponding service system parameters in the verification table ([0059], “In a similar manner that the content management resource 141 uses the content access information 185-1 to retrieve the segment of encrypted content #1, the content management resource 141 and communication device 120-1 utilize the subsequent entries in the second entry of the content access information 185-1 to retrieve each of the segments of encrypted content using corresponding resource locators.” [Emphasis added.]; [0064], ll. 8-11, “As shown, the repository 181 dedicated for storing copies of decryption key information resides at a remote location with respect to the user operated communication device 120-1” [Emphasis added.]; [0012], ll. 8-13, “… the second content access information provides a mapping of the new locations of the different segments of the encrypted content to corresponding new locations of the decryption keys such that the retrieved decryption key information can be used to decrypt and playback the corresponding segments of encrypted content on a playback device.” [Emphasis added.]; [0059], “In a similar manner that the content management resource 141 uses the content access information 185-1 to retrieve the segment of encrypted content #1, the content management resource 141 and communication device 120-1 utilize the subsequent entries in the second entry of the content access information 185-1 to retrieve each of the segments of encrypted content using corresponding resource locators.” [Emphasis added.] where the content access information (service system parameters) which contains information related to content playback service is referred to by the content management resource (service system server) for the retrieval of the encrypted content (verification request and service request) and the decryption key used for decoding the encrypted content is stored in a table (verification table) which includes the keys as well as resource locators (service system parameters).).

LIU ‘423 in view of Bollay ‘370 and Straub ‘136 and Mundis ‘321 and does not disclose but LOHR ‘867 discloses: wherein the encryption key is provided for encrypting a payload carried by the light code to generate the cipher ([0059], “The transmitting optical network element 100 receives a payload signal 20 containing data to be transmitted to the receiving optical network element 200. The transmitting optical network element 100 comprises an encrypting entity 110 which is adapted to perform the encryption procedures in order to encrypt the received payload signal 20. Preferably, a digital electrical signal received at the transmitting optical network element 100 is encrypted. After encrypting, the signal is converted in an optical signal and transmitted to the receiving optical network element 200.” [Emphasis added.]; [0061], ll. 1-8, “Each transmitting optical network element 100 and each receiving optical network element 200, in the present example, the optical network element 100 and receiving optical network element 200 is connected to key management entity 10 which is adapted to generate key information, namely asymmetric key information comprising a key pair for each transmitting and receiving optical network element 100, 200.” [Emphasis added.]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU ‘423 in view of Bollay ‘370 and Straub ‘136 and Mundis ‘321 with the encryption for the payload of the light code as taught by LOHR ‘867 because the payload would be less vulnerable to the attack performed during the transmission between the end .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU ‘423 in view of Bollay ‘370 and Straub ‘136 and Mundis ‘321 and LOHR ‘867.
Per claim 15 (dependent on claim 14):
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 and Mundis ‘321 and LOHR ‘867 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference.
LIU ‘423 in view of Bollay ‘370 and Straub ‘136 and LOHR ‘867 does not disclose but Mundis ‘321 discloses: The verification server of claim 14 , wherein the key issuing server is configured for generating the encryption key  , the service system parameters and the decryption key based on the request for authorization from the service system server ([0016], ll. 7-14, “the key requesters 120 may request the key server 110 for a cryptographic keys (which may be referred to herein interchangeably as keys) to decrypt or encrypt messages and the crypto-payment manager 112 may authorize use of the cryptographic keys based on a balance or status of crypto­currency wallets associated with the messages and/or the key requesters 120” [Emphasis added.]; [0017], ll. 3-6, 10-17, “the key server 110 may provide a cryptographic key service to decrypt or encrypt a message, provide electronic signature, or provide electronic verification of a message/document … The example key server 110 may use any suitable technique to identify, retrieve, generate, or determine appropriate keys for encryption and/or decryption of a message. For example, the key server 110 may use identity based encryption (IDE) to create or generate keys for requests or messages based on identities (e.g., of the key requester 120, of a user associated with the key requester 120, etc.) associated with the requests.” [Emphasis added.] where an encryption and/or decryption key is generated in the key server (key issuing server) which belongs to the crypto-payment manager (key generating unit) with the key requester (service system 
the encryption key is included in a receiver function for development of an application associated with a service system having a function of data communication using the communication service ([0021], “The example crypto-payment manager 112 of FIG. 2 includes a request receiver 210, a wallet manager 220, and a key authorizer 230. In examples herein, the request receiver 210 receives requests from the key requesters 120 for keys to encrypt or decrypt a message (and/or for electronic signature, verification, etc.). Further, the wallet manager 220 maintains or manages wallets associated with requests, messages of requests, key requesters (e.g., the key requesters 120), and/or users (e.g., a user of the key requester 120). Finally, the key authorizer 230 determines whether a cryptocurrency wallet ( e.g., a balance) associated with the request satisfies a threshold ( or state) to enable use of the key. In some examples, the crypto-payment manager 112 of FIG. 2 may then enable access to content of the message or return a decrypted message to the requesting device 120.” [Emphasis added.] where the crypto-payment manager functions as the receiver function for developing of an cryptocurrency application by receiving requests which ask the encryption or decryption of messages at the request receiver and managing wallets associated with the requests or message etc. (service system) at the wallet manager and determine the threshold associated with the request and returning the message (data) to the requesting device (communication service) at the key authorizer.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU ‘423 in view of Bollay ‘370 and Straub ‘136 and LOHR ‘867 with the receiver function in the key issuing server as taught by Mundis ‘321 because in case entities seek to secure electronic data or messages with using cryptographic service provided through the key servers, it would be helpful to combine the receiver function for development of an application into the key issuing server since anonymity is maintained better [0013] .
the service system parameters and the decryption key are recorded in the storage unit ([0059], “In a similar manner that the content management resource 141 uses the content access information 185-1 to retrieve the segment of encrypted content #1, the content management resource 141 and communication device 120-1 utilize the subsequent entries in the second entry of the content access information 185-1 to retrieve each of the segments of encrypted content using corresponding resource locators.” [Emphasis added.]; [0064], ll. 8-11, “As shown, the repository 181 dedicated for storing copies of decryption key information resides at a remote location with respect to the user operated communication device 120-1” [Emphasis added.]; [0012], ll. 8-13, “… the second content access information provides a mapping of the new locations of the different segments of the encrypted content to corresponding new locations of the decryption keys such that the retrieved decryption key information can be used to decrypt and playback the corresponding segments of encrypted content on a playback device.” [Emphasis added.] where the content access information (service system parameters) which contains information related to content playback service is referred to by the content management resource (service system server) for the retrieval of the encrypted content (verification request and service request) and the decryption key used for decoding the encrypted content is stored in a table (verification table) in an external server or database associated with the retrieval.)

Allowable Subject Matter
Claim(s) 2 and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Per claim 2 (dependent on claim 1):
the system of claim 1, wherein when the verification server receives the verification request from the service system server, the cipher is transmitted along with the service request to the service system server.

Per claim 9 (dependent on claim 7):
The method of claim 7, wherein when the verification server receives the verification request from the service system server, the cipher is transmitted along with the service request to the service system server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491